Citation Nr: 0936188	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing entitlement to VA 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the former spouse of a veteran who served on 
active duty from November 1948 to February 1950 and from 
January 1966 to July 1969.  The Veteran passed away in May 
1988.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decisional letter of 
the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the appellant's claim 
seeking VA death benefits because she is not the surviving 
spouse of the Veteran.  Because surviving spouse status of 
the person seeking benefits is a threshold requirement for 
establishing entitlement to such benefits, that is the matter 
before the Board.  

In July 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the hearing additional 
evidence was received with a waiver of initial Agency of 
Jurisdiction (AOJ) consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant and the Veteran were married in March 1962, 
and legally divorced in May 1974.

2. The Veteran died on May [redacted], 1988.

3. The appellant and the Veteran were not married at the time 
of the Veteran's death, nor had they lived together 
continuously in the years prior to his death.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran, and is not eligible for VA death 
benefits based on his service.  38 U.S.C.A. §§ 101, 103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).
The above-outlined notice provisions do not apply in matters 
where the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be 
discussed in greater detail below, the critical facts of this 
case are not in dispute; the law is dispositive.  
Consequently, the VCAA does not apply to this appeal, and 
further discussion of compliance with the VCAA is not 
required.  The appellant was advised of governing provisions 
in the law, and has had opportunity to respond.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Governing laws provide that dependency and indemnity 
compensation (DIC) benefits may be paid to the surviving 
spouse of a veteran if certain requirements are met.  
38 U.S.C.A. §§ 1304, 1310, 1311, 1541; 38 C.F.R. § 3.5.  

Generally, to be entitled to VA benefits as the "surviving 
spouse" of a veteran, a claimant must be a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of the marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not, since the death 
of the veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of another 
person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of the marriage, or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  38 C.F.R. § 3.206.

The evidence of record shows that the appellant and the 
Veteran were married in March 1962 under the law of the State 
of South Carolina, and divorced in May 1974 under the law of 
the Commonwealth of Virginia.  The Veteran died in May 1988; 
his death certificate reflects that at the time of his death 
he was divorced, and that there was no surviving spouse.

The appellant does not dispute the validity of the divorce 
decree, nor does she contend that she and the Veteran lived 
together after the divorce or otherwise re-established a 
marriage.  See July 2009 Travel Board hearing transcript.  
Instead, she contends that as neither she nor the Veteran 
remarried following their divorce in May 1974, she remains 
his surviving spouse.  However, the fact that neither party 
remarried following their divorce is not sufficient evidence 
to meet the criteria of a "surviving spouse," as defined 
under 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  The evidence 
of record clearly shows that the appellant and Veteran 
divorced in May 1974 and did not later reconcile or remarry; 
therefore, she was not his spouse at the time of his death.

In her April 2008 VA Form 9, substantive appeal, the 
appellant argues that it was the Veteran who made the 
decision to divorce her, and that because the Veteran was an 
alcoholic, she and her family suffered.  Although the Board 
is sympathetic to the appellant's statements regarding her 
relationship with the Veteran prior to his death, the Board 
notes that in evaluating whether she is entitled to VA death 
benefits, only a "surviving spouse" may qualify for such 
benefits.  As is discussed above, it is not in dispute that 
at the time of the Veteran's death, the appellant was not 
married to him.  As this is not in dispute, the law prohibits 
the appellant from receiving benefits as the surviving spouse 
of the Veteran.  

At the July 2009 Travel Board hearing, the appellant 
indicated that she was receiving Social Security 
Administration (SSA) benefits as the Veteran's widow, even 
though they were divorced.  The Board notes that SSA benefits 
are awarded under criteria that are separate and distinct 
from the law and regulations governing VA determinations, and 
that VA has no authority to award benefits not provided by 
law.  38 U.S.C.A. § 511.  The Board is bound by the governing 
law and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101.  Therefore, the award of SSA disabled widow's 
benefits is not material to the matter at hand.  

Because the appellant and the Veteran were divorced at the 
time of his death, the law does not recognize her as the 
surviving spouse of the Veteran for the purpose of 
establishing basic entitlement to VA death benefits.  Since 
the law is dispositive in this matter, the claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing entitlement to VA 
death benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


